Citation Nr: 1401970	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 through July 1971.  This period of active duty included service in Vietnam and he was decorated with the Bronze Star Medal, Army Commendation Medal for Heroism with Oak Leaf Cluster and V Device, and the Combat Infantryman Badge for valor in combat against the enemy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran has perfected a timely appeal of this decision.

In October 2012, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In April 2013, the Court granted a Joint Motion for Remand for further action consistent with the joint motion.  This matter now returns to the Board for de novo consideration.


FINDING OF FACT

The Veteran has PTSD which has been shown as having resulted from stressors related to his combat service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nevertheless, given the favorable action taken below as to the issue remaining on appeal, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such 
action would result only in delay.

II.  Service Connection

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD specifically requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for service connection for PTSD can vary, depending on whether the veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In instances such as this case, where the evidence establishes that the veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service), the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In this case, the Veteran has alleged various stressors which, in summary, involve witnessing the deaths of other soldiers during combat.  As noted above, the service department records in the claims file clearly document that the Veteran engaged the enemy in combat during service in Vietnam.  As the reported stressors are consistent with the character of the Veteran's documented service, the Board accepts the Veteran's assertions as proof of the alleged combat-related stressors.

The claims file includes an earlier and apparently abandoned 1983 claim for service connection for an unspecified "nervous disorder."  Thus, the evidence appears to suggest the onset of psychiatric symptoms as early as that time.

Post-service VA treatment records indicate PTSD screenings performed in June 2006 and December 2006 which yielded positive results.  During  a January 2007 mental status examination, the Veteran the aforementioned combat experience and symptoms which included being irritable, depression, worsening nightmares related to his combat experience, avoidance of television programs about the war in Iraq, vivid memories about his combat experience, avoidance of driving, being easily startled and always on guard, avoidance of crowded places, feelings of being cut off from others, loss of interest in activities, concentration difficulties, and a sense of a foreshortened future.  Occupationally, the Veteran reported that he worked in a solitary occupation as a self-employed carpet layer due to his symptoms.  A mental status examination performed at that time revealed disheveled appearance, anxious mood, constricted affect, teariness, and preoccupation with reported intrusive memories of his combat experience.  Based upon the reported history and findings from the mental status examination, the examining physician diagnosed PTSD and anxiety disorder.  Subsequent VA treatment records dated through 2009 reflect ongoing diagnoses of PTSD.

In a private July 2013 opinion, which was prepared in conjunction with a review of the claims file and telephone interviews of the Veteran and his treating VA staff, Dr. J.P.C. concurs with the previous PTSD diagnoses shown in the VA treatment records.  This opinion is supported by a detailed and thorough rationale that is based upon a complete understanding of the Veteran's in-service and post-service psychiatric history and is consistent with the facts shown in the record.

In view of the foregoing, the Veteran is entitled to service connection for PTSD.  To that extent, this appeal is granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


